Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        March 26, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                              No. 52723-5-II
 Personal Restraint of

 DAVID JAMES DAMON ALEXANDER,

                               Petitioner.
                                                             UNPUBLISHED OPINION



       MELNICK, J. — David Alexander seeks relief from personal restraint imposed as a result

of his 2016 plea of guilty to two counts of third degree assault. He argues that the Department of

Corrections (DOC) has acted arbitrarily and capriciously in refusing to release him early from his

term of confinement. He became eligible for release on November 25, 2018.

       Before an offender can be released under earned early release, he must obtain approval by

the DOC of his release location. RCW 9.94A.703(2)(e). The DOC can reject a proposed release

location if that location may “place the offender at risk to reoffend, or present a risk to victim

safety or community safety.” RCW 9.94A.729(5)(c).

       Alexander’s proposed release location was with his fiancée and her teenage daughter. The

DOC rejected this location based upon Alexander’s history of violence and the isolated nature of

the location. That history includes the two assaults for which he is currently confined, a 2000
No. 52723-5-II


California battery conviction and assault convictions in 2006, 2010, and 2012.1 Given this history

of assaultive behaviors, Alexander does not show that the DOC acted arbitrarily or capriciously in

rejecting his proposed release location.

          Alexander does not present any grounds for relief from restraint. We therefore deny his

petition. His request for appointment of counsel is denied.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                   MELNICK, J.
    We concur:



    MAXA, C.J.




    LEE, J.




1
  Alexander’s motion to strike the reference to a rape from the DOC’s response is granted. That
is only an allegation, contained in a police report, not an adjudicated fact.
                                                  2